                IN THE UNITED STATES DISTRICT COURT                       JUL 12 2021
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         DANVILLE DIVISION

UNITED STATES OF AMERICA )
                         )
                         )                    Case No. 4:15CR00001
                         )
v.                       )                           OPINION
                         )
JEROME CRAWLEY,          )                    By: James P. Jones
                         )                    United States District Judge
           Defendant.    )


      Michael Baudinet, Assistant United States Attorney, Roanoke, Virginia, for
United States; Christine M. Lee, Assistant Federal Public Defender, Roanoke,
Virginia, for Defendant.

      The defendant by counsel has moved pursuant to 28 U.S.C. § 2255 to vacate

his conviction under 18 U.S.C. § 922(g). The defendant argues that his guilty plea

was unknowing and involuntary in violation of the Sixth Amendment. Specifically,

he contends that he pleaded guilty to § 922(g) while unaware that the government

had to prove that he knew he was a felon to be convicted for that offense, as the

Supreme Court later held in Rehaif v. United States, 139 S. Ct. 2191 (2019). The

government has opposed the motion. For the reasons stated, the motion will be

denied.

                                         I.

      Police organized a controlled purchase of cocaine from the defendant, Jerome

Crawley, at his residence in Charlotte County, Virginia. They seized large quantities
of cocaine, marijuana, and two handguns during a search of the residence after the

purchase. At that time Crawley was a convicted felon. Officers later learned that

Crawley’s cousin had left one of the firearms at the residence and told Crawley that

it was located there.

      The government charged Crawley in a five count indictment for possession

with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(Counts One and Two), possession of a firearm after having been convicted of a

felony in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (Count Three), possession of a

firearm during and in relation to a drug trafficking offense in violation of 18 U.S.C.

§ 924(c)(1)(A) (Count Four), and possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count Five). Pursuant to a written

plea agreement, Crawley pleaded guilty to the § 922(g)(1) charge in exchange for

the government dismissing all other counts. He was sentenced to 120 months

imprisonment, the statutory maximum for that offense.

      Crawley has filed this motion under 28 U.S.C. § 2255 to vacate his conviction

under § 922(g)(1) pursuant to the Supreme Court’s decision in Rehaif. Section

922(g) prohibits persons in nine distinct categories from knowingly possessing

firearms. When Crawley was convicted in 2015, the Fourth Circuit and other courts

of appeals had uniformly held that a conviction under § 922(g)(1) did not require the

government to prove the defendant knew he had been convicted of a crime


                                         -2-
punishable by more than one year in prison. See, e.g., United States v. Langley, 62

F.3d 602, 606 (4th Cir. 1995). Crawley has indicated that he was told this when he

pleaded guilty.

      Subsequently, in 2019 the Supreme Court held in Rehaif that to convict a

defendant under § 922(g)(1), the government “must show that the defendant knew

he possessed a firearm and also that he knew he had the relevant status when he

possessed it.” 139 S. Ct. at 2194.     Crawley argues that his guilty plea must be

vacated because he entered it without being informed that the government had to

prove that he knew his status. In support, he cites the Fourth Circuit’s decision in

United States v. Gary, 954 F.3d 194, 205 (4th Cir. 2020), which held on direct

appeal that the same failure was a “structural error” that violated the defendant’s

Sixth Amendment right to make informed choices in his own defense, affected the

fairness and integrity of the entire judicial proceeding, and required vacatur of the

guilty plea.

      The government has opposed Crawley’s motion, conceding that Rehaif

applies retroactively, but arguing his claims are incurably procedurally defaulted.

The government notes that Crawley has defaulted this claim by failing to preserve

this issue with the trial court or raise it on appeal. Next, the government argues that

Crawley cannot avail himself of the exception for procedural defaults, because he

cannot show cause for the default and actual prejudice resulting therefrom, or actual


                                          -3-
innocence.    In any event, the government argues that this alleged error was

harmless.1

       After the parties briefed the motion, the Supreme Court decided Greer v.

United States, 141 S. Ct. 2090 (2021), which reversed Gary and clarified the

standard to show prejudice for the error which Crawley raises. Supplemental

briefing on Greer is not necessary to decide this motion, because its application here

is straightforward.

                                            II.

       The Sixth Amendment states that “[i]n all criminal prosecutions, the accused

shall . . . be informed of the nature and cause of the accusation.” U.S. Const. amend.

VI. Thus, a guilty plea that does not give the defendant “real notice of the true nature

of the charge against him” is not “voluntary in a constitutional sense.” Henderson

v. Morgan, 426 U.S. 637, 645 (1976). 2

       Generally, defendants cannot collaterally attack a conviction on grounds they

failed to raise at trial or on appeal because “a collateral challenge may not do service

for an appeal.” United States v. Frady, 456 U.S. 152, 165 (1982). The Supreme


       1
        The government also contends that the § 2255 motion is defective because it is not
“signed under penalty of perjury by the movant or by a person authorized to sign it for the
movant.” Rules Governing Section 2255 Proceedings 2(b)(5). However, since the facts
are undisputed matters of record, I find that this requirement may be excused.
       2
         I have omitted internal quotation marks, citations, and alterations throughout this
opinion unless otherwise noted.
                                            -4-
Court has recognized an exception. “Where a defendant has procedurally defaulted

a claim by failing to raise it on direct review, the claim may be raised in habeas only

if the defendant can first demonstrate either cause and actual prejudice, or that he is

actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998).

      The Supreme Court recently held in Greer that to demonstrate prejudice from

entering a guilty plea without being apprised of § 922(g)’s knowledge-of-status

element, the defendant must show that “he would have presented evidence at trial

that he did not in fact know he was a felon,” and show but-for the error “there is a

reasonable probability that he would have gone to trial rather than plead guilty.” 141

S. Ct. at 2098, 2100. There, the Supreme Court rejected the Fourth Circuit’s

conclusion in Gary which Crawley advances here, namely that accepting a guilty

plea to § 922(g)(1) without informing the defendant of the statute’s knowledge-of-

status element is a “structural error” that requires vacatur of the guilty plea. The

Court disagreed, reasoning that such an error does not necessarily render the entire

proceeding “fundamentally unfair or an unreliable vehicle for determining guilt or

innocence,” as required for a structural error. Id. at 2100. Rather, the Court found

this to be a “discrete” constitutional error that requires each defendant to make the

requisite showing of prejudice to obtain relief. Id.

      Although Greer articulated the threshold to show prejudice for this Rehaif

error in a direct appeal under the plain-error standard, the framework is nonetheless


                                          -5-
instructive in the habeas context where Crawley alleges the same error. In fact, the

actual prejudice standard for collateral attacks is a “significantly higher hurdle than

would exist on direct appeal.” Frady, 456 U.S. at 166. Indeed, a habeas petitioner

must show not just that the purported error “constituted a possibility of prejudice,”

or “prejudice per se,” but rather he must show that the errors “worked to his actual

and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Id. at 170. Thus, contrary to Crawley’s argument, failing to advise

him of § 922(g)’s knowledge-of-status element does not require automatic vacatur

of his guilty plea. Rather, he must show how failing to inform him of that element

materially affected the proceedings in his case.

      Since Crawley has provided no evidence which could have raised reasonable

doubt at trial as to whether he knew he was a felon, he suffered no prejudice from

pleading guilty without knowing that the government would have to prove this

element. On the contrary, the evidence would have overwhelmingly indicated that

Crawley knew he was a felon. The Presentence Investigation Report reveals that he

had numerous state court convictions for which he was sentenced to over one year

in prison.   Many of those involved serious offenses like heroin and cocaine

distribution. Four such convictions resulted in five-year prison sentences. Crawley

spent well over a year in prison for many sentences which required him to serve

substantial time before he became eligible for parole (30 months, 24 months, and 42


                                          -6-
months).      Indeed, Greer confirmed that courts may look to the presentence

investigation report and outside the trial record for evidence that the defendant knew

his status.    141 S. Ct. at 2098.    Moreover, previous felony convictions are

substantially probative to prove this element because “a jury will usually find that a

defendant knew he was a felon based on the fact that he was a felon.” Id. at 2097.

Without evidence that Crawley was unaware of his status, he has failed to

demonstrate the first prong of the actual prejudice standard.

      Nor has Crawley shown that he would have elected to go to trial if he was

informed the government would have to prove that he knew his status. Indeed,

Crawley would likely still have pleaded guilty given the substantial evidence to

prove that element. Moreover, Crawley has provided no reason why he would not

have still accepted a guilty plea which was favorable to him. Crawley’s plea

agreement allowed him to avoid the consequences of a substantially higher sentence

for the § 924(c) charge. If convicted under that count of the indictment, Crawley

faced a guidelines range of 262–327 months in prison and a consecutive 60-month

prison term in addition to any period of incarceration that would have been imposed

for any of the other four counts. Thus, evidence of Crawley’s previous felony

convictions and the benefits he stood to gain from the plea agreement indicate that

he would not have gone to trial even if he knew of § 922(g)’s additional element.




                                         -7-
He can show neither prong of the actual prejudice standard. Thus, I need not

determine whether he has cause for his procedural default.

      Finally, although Crawley has not argued his actual innocence, he would be

unable to make that showing in any event. To demonstrate actual innocence, a

defendant must show that “in light of all the evidence, it is more likely than not that

no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623. “Actual

innocence means factual innocence, not mere legal sufficiency.” Id. Given the

evidence of Crawley’s conduct earlier recited, it is very likely that at least one

reasonable juror would have convicted him if the government had to prove that he

“knew he possessed a firearm and also that he knew he had the relevant status when

he possessed it.” Rehaif, 139 S. Ct. at 2194.

      Since Crawley has not demonstrated actual prejudice or actual innocence, he

cannot overcome his procedural default. Therefore, the motion must be denied.

                                         III.

      For the foregoing reasons, the Defendant’s Motion to Vacate Judgment will

be denied. A separate final order will be entered herewith.

                                                DATED: July 12, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -8-
